In the United States Court of Federal Claims
                                         No. 14-354 C
                                      Filed: July 29, 2014

***************************************
SPACE EXPLORATION TECHNOLOGIES *
CORP.,                                *
                                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
      Defendant,                      *
and                                   *
                                      *
UNITED LAUNCH SERVICES, LLC,          *
                                      *
Defendant-Intervenor.                 *
                                      *
***************************************

                                           ORDER

        Pursuant to Rule 83.1(c)(4)(A)(i)(I) of the Rules of the United States Court of Federal
Claims, Defendant-Intervenor’s July 25, 2014 Motion For Leave To Substitute Counsel is
granted. The Clerk of Court will enter the substitution of counsel on the docket, and counsel of
record for Defendant-Intervenor will now be listed as follows:

       Charles J. Cooper
       COOPER & KIRK, PLLC
       1523 New Hampshire Avenue, N.W.
       Washington, D.C. 20036
       (202) 220-9600
       (202) 220-9601 (Fax)
       ccooper@cooperkirk.com

       IT IS SO ORDERED.
                                                    s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge